Citation Nr: 0201542	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment of the left 
second toe at a Department of Veterans Affairs (VA) medical 
facility in December 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from March 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the VA Regional Office (RO) in New Orleans, Louisiana.  The 
case was previously before the Board in August 2000, when it 
was remanded to the RO for further development.

The veteran requested a hearing before the Board, and such 
was scheduled for a hearing in June 2000.  He failed to 
report for the hearing.


FINDINGS OF FACT

1.  In December 1997 the veteran received treatment at a VA 
facility for an infected, ulcerous left second toe; in 
January 1998 the toe was amputated at a private facility.

2.  It is not shown that the veteran now has any additional 
disability as a result of VA treatment for his left second 
toe in December 1997.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability based on VA treatment of the veteran's left second 
toe in December 1997 is not warranted.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes extensive VA 
and private medical records.  No outstanding evidence 
relevant to the issue on appeal has been identified by the 
claimant, and the RO has obtained the treatment records 
specified in the Board remand.  Given the nature of the 
veteran's allegations and what the evidence already of record 
establishes, an examination or medical advisory opinion is 
not required.  No further action is needed to satisfy VA's 
duty to assist the claimant.  Furthermore, the claimant has 
been notified of the applicable laws and regulations.  
Discussions in the Board remand, rating decision, statement 
of the case, and supplemental statement of the case have 
informed him what information or evidence is necessary to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

In December 1997, the veteran developed an infection in his 
left second toe. December 1997 VA treatment records show that 
the veteran presented with an infected left second toe, 
including a lost toenail.  An ulcer and cellulitis were 
diagnosed and treated with topical antibiotics.  He was 
referred to an orthopedic clinic for consideration of 
amputation.  A progress note dated December 4, 1997, 
indicates that a consulting orthopedist apparently concluded 
that initially at least conservative care rather than 
amputation was indicated.  The toe was pink, with no redness, 
exposed bone, or drainage.  Approximately two weeks later, 
the veteran returned for further treatment of the toe, which 
still had an open wound.  The ulcer was clean and dry, and 
continued treatment with antibiotic cream and clean bandages 
was prescribed.  The veteran complained that he had 
difficulty keeping the bandage on.  When he returned to VA in 
early January, 1998, complaining of congestion, weakness, a 
cough, and a sore throat, there was no mention of the toe.

In mid-January, 1998, the veteran sought treatment for his 
toe at a private hospital. He had a fever and purulent 
discharge from the toe, which was warm, swollen, and somewhat 
fluctuant.  A neurotrophic ulceration with secondary 
infection of the entire left second toe was noted.  
Intravenous antibiotics were prescribed, and he was scheduled 
for amputation of the left second toe.  The doctor also 
recommended "more compulsive foot care."  On renal 
consultation the veteran related that his toe had been giving 
him problems for two weeks, and that he felt he was not 
getting proper care at VA.  He had last been treated at VA 
for "the flu" two weeks prior, but doctors had not paid any 
attention to his foot.  The left second toe was inflamed and 
ischemic appearing with an area of breakdown distally.  The 
toe was amputated on January 19, 1998.  In February 1998, the 
surgeon noted that the amputation was healing well, with only 
expected drainage.  Antibiotics were prescribed to stave off 
any lingering infection.

VA treatment records for February to April 1998 reveal that 
the amputation site healed well.  The veteran reported no 
problems since his surgery.  He continued to receive 
treatment for renal disease.
Private medical records from August 2000 to January 2001 
indicate ongoing treatment for end stage renal disease and 
chest pain.  Status post-amputation of the toe was noted by 
examiners, but no additional disability beyond the amputation 
itself was noted.

Analysis

In pertinent part, the law provides that compensation and 
dependency and indemnity compensation "shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected." 38 U.S.C.A. § 1151.  A 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable...

38 U.S.C.A. § 1151 (West Supp. 2000).

The veteran contends that VA doctors were negligent in not 
amputating his left second toe immediately in December 1997, 
and that the delay in amputation until mid-January 1998 
caused additional disability. 



The evidence does not support the veteran's claim.  The 
threshold requirement for establishing entitlement to 
benefits under Section  1151 is a showing of additional 
disability.  Here, the evidence does not show any additional 
disability as a result of VA treatment in December 1997, 
including any delay in amputating the second left toe in 
favor of a conservative treatment approach.  The veteran 
asserts that a delay in the amputation of his left second toe 
created the possibility of his becoming gravely ill, dying 
from infection, or losing a part of his leg,  However, such 
did not occur.  His left second toe disability picture is no 
different than it would have been had the toe been amputated 
earlier with optimal results.  He has a well-healed 
amputation site.  Potential disability is not actual 
disability.  Both private surgeons and VA doctors treating 
the veteran following the amputation have reported that the 
amputation site is well healed and that there are no 
residuals of the infection.  

Without a showing of additional disability the veteran has 
not met the threshold requirement for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151, and there 
is no need for the analysis to proceed any further.  However, 
it is noteworthy (considering the veteran's contentions) that 
there also is no competent evidence showing that the 
conservative treatment provided by VA in December 1997 
involved negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of VA treatment 
providers.  No medical care provider who subsequently treated 
the veteran for his left second toe problem has indicated for 
the record that any treatment provided by VA involved 
negligence, lack of skill, or poor judgment.  As a layperson, 
the veteran is not competent to comment on the medical care 
standards.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of a showing of additional 
disability, a medical advisory opinion on the standard of 
care the veteran received in December 1997 was not necessary.  






ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from December 1997 VA 
treatment provided for the veteran's left second toe is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

